Title: To George Washington from Beesly Edgar Joel, 21 July 1780
From: Joel, Beesly Edgar
To: Washington, George


					
						Philadelphia Barracks July 21st 1780
					
					Permit me to remind your Excellency, of my disagreable situation, which amidst your extensive and important employments I do not wonder has been forgot. From the Board of War to whom I have made several applications, I cannot expect an answer untill they receive directions from your Excellency. You have allready been inform’d of some of the extraordinary reasons which induc’d me to abandon the British service. had I been allowed an opportunity I could have given such as would have enduced your Excely to applaud my conduct in so critical an Affair. I neither request emolument, or reward, my only desire for the advantages I have quitted, is to be allow’d to serve as a Vollentier under the eye of your Excely. In which post I shall soon have an opportunity of acquireing your good opinion, revenging my own injuries, and becoming master of the profession for which I am form’d. Of which while your Enemy (and unbias’t by interested views) I look’t up to your Excellency as the Head. that by your Exy good report I may soon be reliev’d from this restrain’t so hurtfull to my feelings, & so ignomious to one who has forfeited every advantage, from his aversion to oppression & injustice. Is the sincere wish of your Exy most obedient
					
						B. Edgar Joel late Capt. British army
					
				